Citation Nr: 0938620	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  08-28 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1964 to March 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fargo, North Dakota.  

In April 2009, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he has bilateral ankle disability due 
to his active service.  
VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Applying the above criteria, and for the reasons noted below, 
the Board finds that a VA examination is warranted.  

The Veteran's service treatment records (STRs) include a 
January 1964 pre-induction report of medical examination and 
a November 1964 report of medical examination for induction 
purposes.  Both reports reflect normal feet and lower 
extremities upon clinical evaluation.  The Veteran entered 
service in November 1964.  In February 1965, the Veteran 
sought treatment for ankle swelling.  The STRs reflect that 
the Veteran reported that he had injured his ankle six years 
earlier while playing ball and it often ached or had pain 
"every now and then".  X rays revealed, among other 
irregularities, at least two loose bodies in the left ankle 
joint and an old chip fracture in the right ankle joint.  The 
STRs further reflect that there was no evidence of a new 
fracture.  An STR, dated one week later, reflects that the 
Veteran reported that he had originally injured both ankles, 
within a one week time period, while playing baseball in 
1957.  In February 1965, the Veteran requested discharge 
based on a physical disability.  He signed a DA Form 1049 
which stated that his physical disability was considered to 
have existed prior to entrance on active duty and appears to 
be not incident to, or aggravated by, prior or subsequent 
military service.  A medical board found that the Veteran's 
injuries originated in approximately 1957, were not incident 
to service, and were not aggravated by active duty.  The 
Veteran's clinical evaluation upon separation noted 
degenerative changes in both ankle joints secondary to trauma 
existing prior to service.

At the April 2009 Board hearing, the Veteran testified that 
he has had problems with his ankles ever since his active 
service.  He further testified that he sought treatment from 
a doctor in Cooperstown in approximately 1987 or 1988.  
(There are no records of any such treatment associated with 
the claims file, nor has the Veteran supplied sufficient 
information for VA to attempt to obtain any such records.  
The Board notes that in VA correspondence in August 2007, the 
Veteran was requested to provide any pertinent information.)

An October 2000 VA record notes that the Veteran had minimal 
pedal edema of the right ankle.  The locomotor system 
examination was unremarkable, apart from swelling and a 
previous injury to the right ankle.  No current disability of 
the left ankle was noted.  The assessment was status post 
fracture of the ankles.

The evidence of record also includes correspondence, dated in 
June 2008, from M.C.H., doctor of podiatric medicine.  The 
correspondence reflects that the Veteran has a "degenerative 
joint problem causing painful ankles".  

The Board finds that a VA opinion as to whether the Veteran 
has a current right and left ankle disability, and if so, 
whether the Veteran's active service is causally related to 
the disability, to include whether active service aggravated 
a pre-existing bilateral ankle disability, or if the 
Veteran's current disability is the natural progression of 
the disease, would further assist the Board in developing a 
more complete picture of the Veteran's disability.  See 
38 C.F.R. § 3.306, and 3.159(c)(4) (stating that a medical 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and again request 
him to identify the complete facility 
name, address, and approximate dates of 
treatment for his ankles in 1987 or 1988 
in Cooperstown on a provided VA Form 21- 
4142, Authorization and Consent to Release 
Information.  Inform the Veteran to 
complete an additional VA Form 21-4142 for 
any other medical care provider(s) who may 
possess additional records referable to 
treatment for an ankle disability.  After 
securing any necessary authorization or 
medical releases, the AOJ should request 
and associate with the claims file, the 
Veteran's treatment reports from all 
sources identified whose records have not 
previously been secured.  Notify the 
Veteran that he may obtain the evidence 
himself and send it to VA.

2.  The Veteran should be afforded a VA 
examination to determine if the Veteran has 
a right and left ankle disability, and the 
etiology of any such disability.  All 
necessary tests should be performed.  The 
examiner is requested to furnish an opinion 
concerning whether it is at least as likely 
as not (50 percent or greater) that the 
Veteran has a current ankle disability 
related to his military service, to include 
whether any preexisting ankle disability 
was aggravated by active service, and the 
extent of such aggravation.  The claims 
folder should be reviewed in conjunction 
with such examination and the examination 
report should indicate that such a review 
was performed.  All opinions expressed 
should be accompanied by complete 
rationales.  

The Veteran should be advised that failure 
to appear for an examination as requested, 
and without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted, 
the RO should issue a supplemental 
statement of the case and provide the 
Veteran and his representative with an 
appropriate opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




